Under a charge of aggravated assault, appellant was convicted of simple assault, and fined $10. Appellant interposed a plea of former jeopardy, in which it was alleged that on the same facts and identical case, appellant was tried and convicted in the Mayors Court of the town of Gorman; that there was a trial, in which the city attorney represented the prosecution, which resulted in conviction for an affray. Without discussing the pleading setting up former jeopardy, suffice it to say, that it is sufficient on its face, alleging the identity of the case with the one on trial; the transaction and the facts attending it are identical with those for which this conviction resulted. The demurrer of the prosecuting attorney was sustained by the court, and appellant was tried for an assault as before stated. This case is identical with that of Reagan v. State, 51 S.W. Rep., 914, where the judgment was reversed. If the allegations of appellant's plea of former jeopardy is sustained by the proof, he was entitled to an acquittal in this transaction. There are some other questions *Page 18 
in the case which we deem unnecessary to discuss. However, we would say that the State proved by the alleged assaulted party a transaction in which the assaulted party traded or sold appellant a horse, appellant offered to prove different circumstances in connection with this trade, explaining his side of it. This testimony should have been admitted. Appellant also offered in evidence the statements of the assaulted party, made the day subsequent to the assault, contradictory of his testimony upon the stand. This should have been admitted.
For the errors indicated, the judgment is reversed and the cause remanded.
Reversed and remanded.
Henderson, Judge, absent.